Title: To Thomas Jefferson from Gustavus B. Horner, 23 May 1808
From: Horner, Gustavus B.
To: Jefferson, Thomas


                  
                     Sir
                     
                     1808 May 23d Fauqr C. House
                  
                  I recieved the Benné seed by the post, and am very much gratified by having it in my power to attempt the propagation of it—I have already sowed it in a place I had fortunately prepared for other seed—I shall pay particular attention to the cultivation of it according to the directions you have given me; and if an opportunity offers, at the end of the year, will inform you correctly of the success attending the attempt—Be pleased to accept my thanks for your politeness—
                  I am respectfully your Hble Sert.
                  
                     Gustavus B. Horner
                     
                  
               